Title: From John Adams to Nicolaas & Jacob van Staphorst, 28 August 1782
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business)



The Hague August 28 1782
Gentn

I recd in due Time your Favour of the 13. The inclosed Account of 13f.14s. I return with my Request that you would be So good as to pay and charge it to my private Acct with your Society, which I will pay when I come to Amsterdam. Inclosed also is another little Account of f.7.16s due to a Copper Smith, which I pray you to pay and charge it in the Same manner. Inclosed also is a third Account for 40 f.1 which you will also be so good as to pay and charge it in the Same manner. You will be so good as to take Receipts upon all these Accounts.
The other Matter respecting the Refracteries shall be attended to. I have endeavoured to procure all the Attention to it, which I could and I believe it will be stipulated that it shall be regulated by the magistrates in the most equitable manner.

I have the Honour to be &c

